Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yang-Hsien Hsu (Reg. No. 76043) on 04/02/2021.
The application has been amended as follows: 
 	Claims 15-20 have been cancelled.

REASONS FOR ALLOWANCE
2	Claims 1-14 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1 and 8, Kim et al (US 10,321,419 B2) teaches a data generation method applied to a terminal device (see Fig.3, a terminal device/user equipment 330 with signal, see Abstract, “The method of transmitting data in user equipment of a wireless communication system”), wherein the terminal device has m logical channels and a plurality of carriers (see Fig.3, a terminal device 330 with uplink carrier”), each of the plurality of carriers is correlated (also see Fig.3, a terminal device 330 with channels, and see column 5, line 61 to column 6, line 9, “uplink carrier correlated”), logical channel (see Kim’s claim 1, “logical channel”), channels is configured with a priority (see column 7, line 41, “the primary carrier with priority”), radio link control RLC (see column 4, lines 31-34, “RLC”), and generating a media access control (MAC) protocol data unit (PDU) (see column 4, lines 40-48, “MAC PDU”), wherein the MAC PDU comprises RLC PDUs (also see column 4, lines 40-48, “so as to multiplex the RLC PDUs into MAC PDUs”).
 	Kim et al (US 10,321,419 B2) fails to teach each of the m logical channels is configured with a priority, each of the plurality of carriers is correlated to a priority of at least one of the m logical channels, and m>0, and the method comprises: receiving radio link control RLC data on n logical channels, wherein the n logical channels belong to the m logical channels, and m>n>0, determining k logical channels in the n logical channels according to priorities of the n logical channels and a priority correlated to a first carrier in the plurality of carriers, wherein n>k>0, wherein the MAC PDU comprises RLC PDUs on the k logical channels.
 	Dependent claims 2-7 and 9-14 are allowable for the same reasons.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kwon et al (US 2013/0064131 A1).
 	Martin et al (US 10,491,341 B2).
 	Marinier et al (US 10,271,232 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642